    Case 2:16-cr-00020-DN Document 223 Filed 01/22/21 PageID.1766 Page 1 of 2




                               IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH


    UNITED STATES OF AMERICA,                                  MEMORANDUM DECISION AND
                                                               ORDER DISMISSING MOTION TO
                              Plaintiff,                       COMPEL DEFENSE COUNSEL TO
                                                               RELEASE CASE FILE
    v.
                                                               Case No. 2:16-cr-00020-DN
    MARLON ALONZO SMITH,
                                                               District Judge David Nuffer
                              Defendant.


           Defendant seeks an order compelling his trial and appellate counsel, Bel-Ami J. de

Montreux, to release the case file to Defendant (“Motion”). 1 However, final judgment 2 has

entered in this case and the Tenth Circuit Court of Appeals has affirmed Defendant’s conviction

and sentence. 3

           “After entry of final judgment, a district court has jurisdiction only to the extent

permitted by statute or rule.” 4 And the district court’s original jurisdiction under 18 U.S.C.

§ 3231 does not confer “jurisdiction over all post-conviction motions.” 5 Defendant cites no legal

authority that would confer jurisdiction over his Motion. The Tenth Circuit Court of Appeal has

also held that the district court lacks jurisdiction to address the merits of post-conviction motions

to compel counsel to provide a criminal defendant with counsel’s case file. 6 Therefore,


1
    Motion to Compel Defense Counsel to Release Case File (“Motion”), docket no. 218, filed Jan. 4, 2021.
2
    Judgment in a Criminal Case, docket no. 181, filed Oct. 2, 2018.
3
    Order and Judgment, docket no. 200, filed Feb. 25, 2020.
4
    United States v. James, 728 Fed. App’x 818, 822 (10th Cir. 2018).
5
    Id.
6
  Id.; United States v. Garcia-Herrera, 894 F.3d 1219, 1220 (10th Cir. 2018); United States v. Benitez, 720 Fed.
App’x 509, 510-11 (10th Cir. 2018).
    Case 2:16-cr-00020-DN Document 223 Filed 01/22/21 PageID.1767 Page 2 of 2




           IT IS HEREBY ORDERED that Defendant’s Motion 7 is DISMISSED for lack of

jurisdiction.

           Signed January 21, 2021.

                                           BY THE COURT


                                           ________________________________________
                                           David Nuffer
                                           United States District Judge




7
    Docket no. 218, filed Jan. 4, 2021.



                                                                                      2
